


110 HR 4149 IH: Truth-in-Tuition Act of

U.S. House of Representatives
2007-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4149
		IN THE HOUSE OF REPRESENTATIVES
		
			November 9, 2007
			Mr. Patrick J. Murphy of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To limit excessive fluctuations in tuition to help
		  students and families plan for college costs.
	
	
		1.Short titleThis Act may be cited as the
			 Truth-in-Tuition Act of
			 2007.
		2.PurposeIt is the purpose of this Act to assist
			 students and families in multi-year financial planning for the full cost of a
			 post-secondary education program, while not restricting the ability of
			 institutions of higher education to raise tuition and fee levels from one year
			 to the next.
		3.Commitment to and
			 Notice of Tuition LevelsSection 487(a) of the Higher Education Act
			 of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following new
			 paragraph:
			
				(24)(A)The institution will
				provide to each perspective cohort of students applying to enter a program of
				undergraduate or graduate education a binding, multi-year tuition and fee
				schedule for that cohort of students for the duration of the normal length of
				the relevant undergraduate or graduate program.
					(B)At the discretion of the institution,
				the multi-year tuition and fee schedules required by
				subparagraph (A)—
						(i)are not limited in their
				year-to-year growth;
						(ii)may include a percentage or dollar
				increase from one year to the next for a relevant cohort of students:
				and
						(iii)may reflect a consistent per year
				dollar amount for the normal length of the relevant undergraduate or graduate
				program.
						(C)The Secretary shall waive the
				requirements of
				subparagraph (A), and of the binding
				commitment made therender, if the institution demonstrates to the Secretary
				that the institution is unable to comply because of the occurrence of one or
				more events causing the institution severe economic
				distress.
					.
		4.Incentives and
			 rewards for low tuition
			(a)Rewards for low
			 tuition
				(1)Competitive
			 grantsThe Secretary of Education shall award grants on a
			 competitive basis to institutions of higher education that, for academic year
			 2008–2009 or any succeeding academic year, have an annual net tuition increase
			 (expressed as a percentage) for the most recent academic year for which
			 satisfactory data is available that is equal to or less than the percentage
			 change in the higher education price index for such academic year.
				(2)Use of
			 fundsFunds awarded to an
			 institution of higher education under
			 paragraph (1) shall be distributed by the
			 institution in the form of need-based grant aid to students who are eligible
			 for Federal Pell Grants, except that no student shall receive an amount under
			 this section that would cause the amount of total financial aid received by
			 such student to exceed the cost of attendance of the institution.
				(b)Rewards for
			 guaranteed tuition
				(1)BonusFor each institution of higher education
			 that the Secretary of Education of Education determines complies with the
			 requirements of
			 paragraph (2) or
			 (3) of this subsection, the Secretary of
			 Education shall provide to such institution a bonus amount. Such institution
			 shall award the bonus amount first to students who are eligible for Federal
			 Pell Grants who were in attendance at the institution during the award year
			 that such institution satisfied the eligibility criteria for maintaining low
			 tuition and fees, then to students who are eligible for Federal Pell Grants who
			 were not in attendance at the institution during such award year, in the form
			 of need-based aid.
				(2)4-year
			 institutionsAn institution of higher education that provides a
			 program of instruction for which it awards a bachelor’s degree complies with
			 the requirements of this paragraph if such institution guarantees that for any
			 academic year beginning on or after July 1, 2008, and for each of the 4
			 succeeding continuous academic years, the net tuition charged to an
			 undergraduate student will not exceed—
					(A)the amount that
			 the student was charged for an academic year at the time he or she first
			 enrolled in the institution of higher education, plus
					(B)the product of the
			 percentage increase in the higher education price index for the prior academic
			 year, or the most recent prior academic year for which data is available,
			 multiplied by the amount determined under subparagraph (A).
					(3)Less-than 4-year
			 institutionsAn institution of higher education that does not
			 provide a program of instruction for which it awards a bachelor’s degree
			 complies with the requirements of this paragraph if such institution guarantees
			 that for any academic year (or the equivalent) beginning on or after July 1,
			 2008, and for each of the 1.5 succeeding continuous academic years, the net
			 tuition charged to an undergraduate student will not exceed—
					(A)the amount that
			 the student was charged for an academic year at the time he or she first
			 enrolled in the institution of higher education, plus
					(B)the product of the
			 percentage increase in the higher education price index for the prior academic
			 year, or the most recent prior academic year for which data is available,
			 multiplied by the amount determined under subparagraph (A).
					(c)Maintaining
			 affordable tuition
				(1)Institution
			 reportsIf an institution of higher education has an increase in
			 annual net tuition (expressed as a percentage), for the most recent academic
			 year for which satisfactory data is available, that is greater than the
			 percentage increase in the higher education price index for such academic year,
			 the institution or a representative association is required to submit to the
			 Secretary of Education the following information, within 6 months of such
			 determination—
					(A)a report on the
			 factors contributing to the increase in the institution’s costs and the
			 increase in net tuition and fees charged to students, including identification
			 of the major areas in the institution’s budget with the greatest cost
			 increases;
					(B)the institution’s
			 3 most recent Form 990s submitted to the Internal Revenue Service, as required
			 under section 6033 of the Internal Revenue Code of 1986;
					(C)a description of
			 the major areas of expenditures in the institution’s budget with the greatest
			 increase for such academic year; and
					(D)actions being
			 taken by the institution to reduce net tuition.
					(2)Report to
			 CongressThe Secretary of Education shall compile the information
			 submitted under this subsection and shall provide to the relevant authorizing
			 committees an annual report relating to such information.
				(d)DefinitionsIn this section:
				(1)Net
			 tuitionThe term net tuition means the average
			 tuition and fees charged to a full-time undergraduate student by an institution
			 of higher education for an academic year, minus the average grant amount
			 received by such a student for such academic year.
				(2)Higher education
			 price indexThe term higher education price index
			 means the higher education price index developed pursuant to section
			 133(b).
				(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning provided in section 102 of Higher Education
			 Act of 1965 (20 U.S.C. 1002).
				
